Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 20, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*1065We affirm. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as a cleaner without good cause. Claimant met with his supervisors and discussed, among other things, the location of a coin he had found while cleaning a bank vault. Finding the manner of his supervisors to be accusatory and harassing, claimant became irate and quit the next day. The inability to get along with a supervisor who is perceived as unduly critical does not, however, constitute good cause for leaving employment (see Matter of Nimons [Commissioner of Labor], 101 AD3d 1219, 1220 [2012]; Matter of Agranovich [Commissioner of Labor], 72 AD3d 1317, 1317 [2010]). In any case, claimant did not complain to the employer about the purportedly unprofessional conduct of his supervisors and “failed to take reasonable steps to protect [his] employment” (Matter of Nimons [Commissioner of Labor], 101 AD3d at 1220; see Matter of Roman [Commissioner of Labor], 32 AD3d 1067, 1068 [2006]).
Peters, EJ., Stein, Spain and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.